DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.       The Applicant’s Amendment filed on 04/18/2022 with amended independent claims 1 and 10. Claims 1-20 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

5. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-19 are directed to a method (i.e., process) and claim 20 is directed to a system (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: For independent claim 1, the specific limitations that recite an abstract idea are “receiving two or more probability distributions for each object, each probability distribution reflecting potential values of the selected first parameter at a particular value of the second parameter; selecting a value of the second parameter; ascertaining, … based on the probability distributions received for each object, a bounded probability distribution, for each object, of values of the selected first parameter at the selected value of the second parameter; and determining, … a composite bounded probability distribution for the selected first parameter across the group of objects at the selected value of the second parameter, wherein determining the composite bounded probability distribution includes performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter, wherein the composite bounded probability distribution defines, for the group of objects, a bounded probability distribution of values of the selected first parameter at the selected value of the second parameter, the composite bounded probability distribution representing likelihood for the group of objects of achieving particular values of the selected first parameter at the selected value of the second parameter.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract idea as they cover performance of the limitations in mathematical relationships, namely determining a composite bounded probability distribution and performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “one or more computing devices”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, claim 1’s additional limitations of “receiving two or more probability distributions for each object and selecting a value of the second parameter” merely recite additional steps that amount to no more than mere data gathering and selecting a particular data source or type of data to be manipulated that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011), and Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119USPDQ2d 1739, 1742 (Fed. Cir. 2016)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more computing devices” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  
Also, the additional recited limitations of “receiving two or more probability distributions for each object and selecting a value of the second parameter” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and selecting a particular data source or type of data to be manipulated to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price (Versata Dev. Group)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: For independent claim 20, the specific limitations that recite an abstract idea are “define, for each object in a group of objects, two or more bounded probability distributions of values of a shared parameter, each probability distribution reflecting potential values of the shared parameter at a particular value of a second parameter; select a value of the second parameter; ascertain, based on the probability distributions received for each object, a bounded probability distribution, for each object, of values of the shared parameter at the selected value of the second parameter; and determine, a composite bounded probability distribution for the selected first parameter across the group of objects at the selected value of the second parameter, wherein determining the composite bounded probability distribution includes performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter, wherein the composite bounded probability distribution defines, for the group of objects, a bounded probability distribution of values of the selected first parameter at the selected value of the second parameter, the composite bounded probability distribution representing likelihood for the group of objects of achieving particular values of the selected first parameter at the selected value of the second parameter.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract idea as they cover performance of the limitations in mathematical relationships, namely determining a composite bounded probability distribution and performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional elements of “a processor” and “a memory”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor” and “a memory” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-19 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2, 3, and 4: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the groups of the objects and ascertaining the bounded probability distribution for the first object at the selected value of the second parameter recited in independent claim 1 by further specifying a first object, interpolating and extrapolating between two or more of the probability distributions received for the first object, and applying rules to convert the received probability distributions to bounded probability distribution. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 11: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the groups of the objects and determining the composite bounded probability distribution for the selected first parameter across the group of objects value of the second parameter recited in independent claim 1 by further specifying a first object, modifying one or more of the probability distributions received for the first object under user control. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
	Furthermore, the other additional recited limitations of “displaying the modified composite bounded probability distribution….” fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and outputting, which is insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, these additional recited limitations of the claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting to be well understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe); Presenting offers and gathering statistics (OIP Techs)). Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the modifying one or more of the probability distributions recited in dependent claim 5 by further specifying the storing metadata annotating changes with a record of who made the changes. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 7: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the determining the composite bounded probability distribution recited in independent claim 1 by further specifying modifying the composite bounded probability distribution under user control and back propagating the modifications onto the probability distributions received for one or more of the objects. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows each particular value of the second parameter recited in independent claim 1 by further specifying the expressed as a probability distribution of each particular value of the second parameter. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows determining the composite bounded probability distribution recited in dependent claim 8 by further specifying applying the rules to convert the probability distributions of the values of the second parameter to bounded probability distributions and performing a convolution over the bounded probability distributions of the values of the first and second parameter. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows performing the convolution recited in independent claim 1 by further specifying translating the bounded probability distributions of the objects, transforming the translated bounded probability distributions, multiplying the transformed bounded probability distributions to form a set of composite bounded probability distributions within a frequency domain, and performing an inverse transform on the set of composite bounded probability distributions. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 12: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the groups of objects, determining the composite bounded probability distribution for the group of objects, and performing the convolution on the bounded probability distribution of each object in the group of objects recited in independent claim 1 by further specifying determining a subgroup composite bounded probability distribution for each subgroup of objects, wherein determining the subgroup composite bounded probability distribution for each subgroup of objects includes performing a convolution based on one or more of the bounded probability distributions received for each object in the respective subgroup of objects; and performing convolution on the subgroup composite bounded probability distributions such that the subgroup composite bounded probability distribution for the first subgroup of objects is given greater influence on the composite bounded probability distribution for the group of objects than the composite bounded probability distributions of the second subgroups of objects. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 13: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows one or more of the bounded probability distributions, performing the convolution on the bounded probability distribution of each object in the groups of objects, and determining the composite bounded probability distribution recited in independent claim 1 by further specifying the 100% likelihood at a given scalar value of the first parameter received by one or more of the bounded probability distributions, converting the bounded probability distribution for each object into a frequency domain using a transform only if the respective bounded probability distribution for the respective object does not have 100% likelihood at a given scalar value of the first parameter, and wherein factoring the scalar value into the composite bounded probability distribution for the group of objects. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 14: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the group of objects and determining the composite bounded probability distribution recited in independent claim 1 by further specifying a parent object and two or more child objects, wherein each child object includes a bounded probability distribution of values of the first parameter, and determining a bounded probability distribution for the parent object as a composite bounded probability distribution of the bounded probability distributions of the child objects. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 15: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the composite bounded probability distribution and determining the composite bounded probability distribution recited in independent claim 1 by further specifying a shape of the composite bounded probability distribution and selecting a bounded probability distribution for each object; determining a composite bounded probability distribution lower limit by summing lower limits of the selected bounded probability distributions; determining a composite bounded probability distribution upper limit by summing upper limits of the selected bounded probability distributions; calculating a span for each selected bounded probability distribution by subtracting the lower limit of the respective bounded probability distribution from the upper limit of the respective bounded probability distribution; determining a maximum span from the calculated spans; generating a periodic waveform for each selected bounded probability distribution, wherein generating the periodic waveform includes zero padding each of the selected bounded probability distributions out to a common wavelength greater than the maximum span; transforming the periodic waveform generated for each of the selected bounded probability distributions into a frequency domain using a transform, wherein transforming the periodic waveform includes converting one wavelength of each periodic waveform into an array of points and transforming each array of points into the frequency domain; performing complex multiplication of each transformed array of points to form an aggregate transformed array of points; performing an inverse transform on the aggregate transformed array of points to form a periodic waveform result; and converting one cycle of the periodic waveform result to an array of points defining the shape of the composite bounded probability distribution, and wherein mapping the array of points defining the shape of the composite bounded probability distribution onto an interval defined by the composite bounded probability distribution lower limit and the composite bounded probability distribution upper limit. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 16, 17, 18, and 19: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the mapping the array of points, each generated periodic waveform, generating the periodic waveform, and selecting the bounded probability distribution for each object recited in dependent claim 15 by further specifying scaling the mapped array of points so than an integral across the mapped array of points is approximately equal to one, translated along the first parameter axis such that the waveforms are in phase, zero padding to a common wavelength greater than or equal to approximately twice the maximum span, and determining, for each object, a bounded probability distribution for the respective object. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Response to Applicant’s Arguments
6.	35 U.S.C. §112 Rejections: Applicant’s amendments with respect to amended claims 1-19 that are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been considered. Examiner hereby withdraws the 35 U.S.C. §112 Rejections of these claims. 
7.	Double Patenting: Applicant has submitted a terminal disclaimer on 04/18/2022 to obviate the non-statutory double patenting rejection of claims 1-20. Examiner hereby withdraws the Double Patenting Rejections of these claims based upon the approved terminal disclaimer filed on 04/18/2022.
8.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-20 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
1. Applicant’s Argument: From Applicant Arguments/Remarks (Claim Rejections Under 101 and Applying the Revised Step 2A Process to the Pending Claims), Applicant submitted the summary of the two-step Alice Mayo subject matter eligibility (SME) test, the Supreme Court in Alice, the Manual of Patent Examining Procedure details the two-step matter eligibility test for products and processes including step 1, step 2A (referencing to Enfish, Classen, McRO, Trading Tech, Core Wireless, Cybersource, Electric Power Group, TLI Commc’ns, Diehr) (See Applicant Arguments/Remarks Pages 11-20). Applicant also submitted that claim 1 does not recite a judicial exception and claim 1 includes the limitations of improved technique for determining composite randomness similar in Enfish, technique claimed in clain 1 consist of improvements in software that, by their very nature, may be defined by logical structures and processes rather than by physical features. Furthermore, even if one could construe one or more of the limitations to recite a judicial exception, the exception is integrated in a practical application used to combine probability distributions representing a variety of risk factors for use in an improved technique for determining aggregated randomness as a function of independent sources of randomness (See Applicant Arguments/Remarks Pages 20-24).
In response to Applicant’s arguments, Examiner respectfully submits that claim 1 at issue recites limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract idea as they cover performance of the limitations in mathematical relationships, namely determining a composite bounded probability distribution and performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter. Accordingly, the claim recites an abstract idea - See details of Claim Rejections - 35 USC § 101 in the section above. 
In addition, unlike the claims in Enfish, claim 1 at issue is not integrated in a practical application because claim 1 further to the abstract idea includes additional elements of “one or more computing devices”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Furthermore, claim 1’s additional limitations of “receiving two or more probability distributions for each object and selecting a value of the second parameter” merely recite additional steps that amount to no more than mere data gathering and selecting a particular data source or type of data to be manipulated that the courts have found to be insignificant extra-solution activity. Therefore, the claim is directed to an abstract idea - See details of Claim Rejections - 35 USC § 101 in the section above. 
2. Applicant’s Argument: From Applicant Arguments/Remarks (Step 2B – Determine whether claims require “Significantly More”), Applicant submitted the determination of the claims as a whole amounts to significantly more that the judicial exception in Alice and Bascom and noted that the claimed invention is directed to an improved technique for quantifying risk and uncertainty that provides solutions for a universe of problems that, due to complexity, could not be solved efficiently in the past and an "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se but may also be claimed as “a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention as opposed to merely claiming the idea of a solution or outcome.”’” Such is the case here - (See Applicant Arguments/Remarks Pages 24-27).
In response to Applicant’s arguments, Examiner respectfully submits that as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more computing devices” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. In addition, the additional recited limitations of “receiving two or more probability distributions for each object and selecting a value of the second parameter” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and selecting a particular data source or type of data to be manipulated to be well-understood, routine, and conventional activity. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea.  - See details of Claim Rejections - 35 USC § 101 in the section above. 
In response to Applicant’s arguments of an improved technique for determining aggregated randomness as a function of independent sources of randomness of claim 1, Examiner submits that using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea. See, e.g., Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”)

Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.       The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	De Prisco et al. (U.S. Pub. No. 2011/0119204) teach systems and methods for compound risk factor sampling with integrated market and credit risk.
	Sugiyama (U.S. Pub. No. 2008/0010032) teach yield estimation method for LSI.
11.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
12.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696